Citation Nr: 0102900	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-00 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.  

2.  Entitlement to service connection for residuals of a 
right ankle injury.

3.  Entitlement to service connection for a right foot 
disorder.  

4.  Entitlement to service connection for branch vein 
occlusion of the left eye with vision loss.  

5.  Entitlement to a compensable initial disability rating 
for sinusitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from July 1968 to November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The issue of service connection for branch vein occlusion of 
the left eye with vision loss is addressed in the REMAND 
portion of the decision, below.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  There is no medical evidence of current right ear hearing 
loss disability for purposes of awarding VA disability 
compensation.    

3.  There is no competent medical evidence of a current right 
ankle disability for purposes of establishing service 
connection.

4.  There is no competent medical evidence of a current right 
foot disability for purposes of establishing service 
connection.  

5.  The veteran's sinusitis is manifested by subjective 
complaints of frequent headaches, daily sinus pain, and 
constant nasal discharge.  Objectively, there is no evidence 
of crusting, polyps, or other significant nasal airway 
abnormality.  Computed tomography scans performed in June 
1999 show no significant sinus disease.  There is no evidence 
that the veteran has ever had an incapacitating episode of 
sinusitis that required treatment with antibiotics.  


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred or aggravated 
during active duty service, or shown to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); Floyd D. Spence National Defense 
Authorization Act for Fiscal Year 2001, Pub. L. No. 106-398, 
114 Stat. 1654 (Oct. 20, 2000) (section 1611); Veterans 
Benefits and Health Care Improvement Act of 2000, Pub. L. No. 
106-419, 114 Stat. 1822 (Nov. 1, 2000) (section 104); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.385 (1999).  
  
2.  Residuals of a right ankle injury were not incurred or 
aggravated during active duty service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); Floyd D. Spence National Defense 
Authorization Act for Fiscal Year 2001, Pub. L. No. 106-398, 
114 Stat. 1654 (Oct. 20, 2000) (section 1611); Veterans 
Benefits and Health Care Improvement Act of 2000, Pub. L. No. 
106-419, 114 Stat. 1822 (Nov. 1, 2000) (section 104); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  

3.  A right foot disorder was not incurred or aggravated 
during active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); Floyd D. Spence National Defense Authorization Act for 
Fiscal Year 2001, Pub. L. No. 106-398, 114 Stat. 1654 
(Oct. 20, 2000) (section 1611); Veterans Benefits and Health 
Care Improvement Act of 2000, Pub. L. No. 106-419, 114 Stat. 
1822 (Nov. 1, 2000) (section 104); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000)

4.  The criteria for a compensable initial disability rating 
for sinusitis have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 U.S.C.A. § 5107(b) as amended by Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.97, 
Diagnostic Code 6512 (2000).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Initially, the Board notes that the RO denied each of the 
veteran's service connection claims as not well grounded.  
However, recent legislation has eliminated the requirement 
for a well-grounded claim.  See The Veterans Benefits and 
Health Care Improvement Act of 2000, Pub. L. No. 106-419, 
§ 104 (2000); H.R. 4864, Veterans Claims Assistance Act of 
2000 (November 9, 2000).  Accordingly, the Board will 
consider the claims on the merits.  In so doing, the Board 
finds no prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  The Board also finds that the RO 
has provided the required assistance to the veteran in 
developing these claims.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. §§ 1113(b), 1133(c); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including other organic diseases of the 
nervous system, such as sensorineural hearing loss).    

1.  Right Ear Hearing Loss

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

The February 1998 VA audiometric test results revealed 
puretone thresholds of 10, 15, 10, 10 and 30 decibels, at 
500, 1000, 2000, 3000 and 4000 Hertz, respectively.  The 
speech recognition score was 96 percent.  Therefore, the 
Board finds that the veteran does not have right ear hearing 
loss disability within the meaning of 38 C.F.R. § 3.385.  
Service connection may only be established if there is a 
current disability.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, the Board finds that the preponderance 
of the evidence is against service connection for right ear 
hearing loss.  38 U.S.C.A. §§ 1110, 1131; 38 U.S.C.A. § 
5107(b) as amended by Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000); 38 C.F.R. 
§§ 3.102, 3.303, 3.385.  
    
2.  Right Ankle and Right Foot Disorders

The veteran seeks service connection for residuals of a right 
ankle injury and a right foot disorder.  During the March 
1999 hearing, he explained that he sustained injuries after 
falling down a flight of stairs in 1969 or 1970.  He alleged 
that he had experienced continuous foot and ankle problems 
since that time.  He testified that he used over-the-counter 
medications for pain and occasionally wrapped the foot and 
ankle with an Ace bandage.  

Service medical records dated in October 1968 show that the 
veteran fell down stairs and reported injuring his knees and 
right ankle.  X-rays of the ankle were negative.  Subsequent 
records showed treatment for a strained knee.  

In March 1999, the RO wrote the veteran and advised him that, 
although service medical records reflected treatment for a 
right ankle injury in 1968, there was no evidence of 
continuing treatment for right foot or ankle disorders.  It 
requested the veteran to submit evidence of continuous 
treatment.  The RO received no response from the veteran.  

The Board acknowledges that continuity of symptomatology may 
be a basis for establishing service connection under 
38 C.F.R. § 3.303(b).  However, the presence or absence of 
such evidence is dispositive of this claim.  Specifically, 
the Board finds that the claim must be denied because there 
is no competent medical evidence of a current right foot or 
right ankle disability.  The February 1998 VA general medical 
examiner found no right foot or ankle disability other than 
asymmetric ankle reflexes.  He referred the veteran for a 
neurology consultation to evaluate the possible cause.  The 
February 1998 VA neurology examination, including 
electromyography and nerve conduction studies on the lower 
extremities, was normal.  Again, service connection may only 
be established if there is a current disability.  Degmetich, 
104 F.3d at 1332; Brammer, 3 Vet. App. at 225.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against service connection for residuals of a right ankle 
injury or for a right foot disorder.  38 U.S.C.A. §§ 1110, 
1131; 38 U.S.C.A. § 5107(b) as amended by Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000); 38 C.F.R. §§ 3.102, 3.303.   

Disability Evaluation for Sinusitis

Factual Background

The veteran's service medical records reflected complaints 
and treatment of sinusitis as early as 1984.  During an April 
1990 follow up visit for hypertension, the veteran complained 
of throbbing headaches that were helped by Sinex but not by 
Tylenol.  The physician indicated that the headaches were 
possibly vascular.  Magnetic resonance imaging (MRI) 
performed in August 1991 showed chronic left maxillary 
sinusitis.  

The veteran submitted his claim for service connection for 
disorders including sinusitis in April 1997.  He underwent a 
VA general medical examination in connection with that claim 
in February 1998.  The veteran reported having frequent 
occipital and bifrontal headaches associated with weather 
changes.  He denied any nausea or vomiting.  The veteran 
thought they might be sinus headaches because he was told in 
1991 that an MRI scan showed some evidence of sinusitis.  The 
examination report did not include any physical findings 
related to the sinuses.  The diagnosis was headaches that 
were probably not due to sinusitis.  Although the examiner 
apparently ordered sinus X-rays, no X-ray reports were 
associated with the general medical examination report and no 
results were discussed.    

In a May 1998 rating decision, the RO established service 
connection for sinusitis and assigned a noncompensable (0 
percent) disability rating.  The veteran timely perfected an 
appeal of the assigned evaluation.  

The veteran and his spouse testified at a personal hearing in 
March 1999.  The veteran stated that he used over-the-counter 
sinus medication, which he took about once a week.  He had 
sinus pressure and headaches every day.  A doctor had told 
him that his headaches could be caused by his sinus problems.  
In addition to headaches, the veteran had severe pain below 
both eyes and above the right one.  He had to go into a dark 
room for relief.  The over-the-counter medications seemed to 
lessen the pain but did not dry up his sinuses.  He reported 
having constant nasal discharge.  

Following the hearing, the RO obtained the veteran's VA 
outpatient medical records dated from February 1998 to April 
1999.  Notes dated in March 1998 show that the veteran 
complained of headaches.  Associated symptoms included 
flashing lights, red haze, and nausea.  He obtained no relief 
with Tylenol.  The assessment was migraine.  The veteran was 
scheduled for a computed tomography (CT) scan of the head.  
Notes dated in April 1998 show that the veteran reported 
decreased headaches with hypertension medication.  The CT 
scan was negative for abnormalities.  The results of vascular 
tests performed in May 1998 for evaluation of headaches and 
visual changes in a veteran with hypertension were normal.  
The 

report of the June 1998 neurology consultation show that the 
veteran reported frontal throbbing, swelling at the back of 
the neck, aura, and nausea without vomiting.  Symptoms were 
relieved with resting in a dark room and sleep.  He had a 
history of hypertension.  The diagnosis was migraine-type 
headache.  

In June 1999, the veteran was afforded a VA ears, nose, and 
throat (ENT) examination.  He complained of sinus headaches 
for 20 years.  The veteran reported that the headaches 
occurred once or twice a week and lasted two to three hours.  
For relief, he took Sine-off or Sine-Aid and went into a dark 
room.  The sinus headaches included pain over the right brow 
and below both eyes.  The headaches were worse when the 
weather changed to wet and cold.  Air conditioning also 
bothered his sinuses.  In addition, the veteran reported 
having post nasal drip all the time and constantly cleared 
his throat.  He did not know if the drainage was discolored.  
He had no history of fever, allergies, or sinus surgery.  He 
had never used antibiotics for this problem.  The veteran 
added that his nose had been broken four or five times.  He 
had difficulty breathing through the left side of his nose.  
Physical examination revealed only moderate septal spurs 
inferiorly, right side greater than left.  Otherwise, there 
was a moderately good nasal airway bilaterally, with no 
evidence of polyps or nasal crusting.  The diagnosis was 
chronic sinus headaches.  However, CT scans ordered to 
determine the extent of the veteran's sinus disease showed no 
significant sinus disease at that time.  The examiner 
recommended that the veteran be afforded a neurology 
consultation to determine the cause of his headaches.       

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.    

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 

rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  The Board observes that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, as is the situation in this 
case, separate ratings can be assigned for separate periods 
of time, based on the facts found.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999); see AB v. Brown, 6 Vet. 
App. 35, 38 (1993) (on a claim for an original or an 
increased rating, it is presumed that the veteran seeks the 
maximum benefit allowed by law and regulation, and it follows 
that such a claim remains in controversy when less than the 
maximum available benefit is awarded).  
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's sinusitis is evaluated as noncompensable under 
Diagnostic Code (DC) 6512, chronic frontal sinusitis.  
38 C.F.R. § 4.97.  The general rating formula for all forms 
of sinusitis provides for a noncompensable rating when 
sinusitis is detected by X-ray only.  A 10 percent evaluation 
is in order when there is evidence of one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  The Note to the rating formula 
specifies that an incapacitating episode of sinusitis means 
one that requires bed rest and treatment by a physician. 

Considering the evidence of record, the Board finds that the 
preponderance of the evidence is against a compensable 
disability rating for sinusitis.  First, there is no evidence 
that the veteran has ever had an incapacitating episode of 
sinusitis that 

required treatment with antibiotics.  Second, the Board does 
not find that the evidence reflects the requisite non-
incapacitating episodes of sinusitis.  The veteran's 
subjective complaints include daily sinus pain and pressure 
above and below the eyes and constant nasal discharge.  The 
veteran used over-the-counter sinus medication weekly with 
some pain relief.  Objectively, the June 1999 ENT examination 
shows only evidence of moderate septal spurs.  Otherwise, 
there is no evidence of crusting, polyps, or significant 
nasal airway abnormality.  Moreover, despite the veteran's 
alleged constant sinus problems, the June 1999 CT scans 
showed no significant sinus disease.  

Finally, the veteran's subjective complaints include frequent 
headaches.  During the March 1999 hearing, the veteran 
testified that a doctor had told him that his headaches could 
be caused by his sinus problems.  However, the current 
medical evidence of record, including VA outpatient treatment 
records, suggests that the headaches are a migraine-type 
headache and not related to his sinusitis.  Considering all 
of the evidence of record, the Board cannot conclude that the 
overall disability picture as demonstrated by the evidence 
more closely approximates the criteria for a 10 percent 
rating under DC 6512.  38 C.F.R. § 4.7.  Therefore, the Board 
finds that the preponderance of the evidence is against a 
compensable disability rating for sinusitis.  38 U.S.C.A. § 
1155; 38 U.S.C.A. § 5107(b) as amended by Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.97, DC 6512.  


ORDER

Service connection for right ear hearing loss is denied.   

Service connection for residuals of a right ankle injury is 
denied.  

Service connection for a right foot disorder is denied.    

A compensable initial disability rating for sinusitis is 
denied.  


REMAND

The veteran is currently service-connected for hypertension.  
Service medical records show a diagnosis of the disability in 
February 1990 with the onset of treatment at that time.  

The veteran is also diagnosed as having branch vein occlusion 
of the left eye with vision loss.  He seeks service 
connection for this disorder as secondary to his service-
connected hypertension.  Secondary service connection is in 
order if a current disorder is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2000).  Secondary service connection may also be 
established when there is aggravation of a veteran's non-
service connected condition that is proximately due to or the 
result of a service-connected condition.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. 
App. 34, 39 (1991).     

Specifically, during the March 1999 hearing, the veteran 
testified that one of his doctors told him that his 
hypertension caused the blood vessels in the eye to rupture.  
The Board also observes that VA outpatient eye clinic records 
dated in July 1998 indicate that the veteran had a slight 
trace of branch retinal vein occlusion in the left eye, 
probably secondary to hypertension.  However, the May 1999 VA 
ophthalmology examiner opined that, based on the physical 
findings and the interval of time between the veteran's 
separation from service and the onset of vision loss, the 
evidence did not corroborate a relationship between the 
vision loss and hypertension.  
 
In June 1997, the veteran submitted copies of bills from 
medical providers, including a statement from Coeur d'Alene 
Eye Clinic for a visit in January 1997, when the veteran 
reports his initial diagnosis of branch vein occlusion.  
However, the actual treatment records are not included in the 
claims folder.  The duty to assist includes the securing of 
pertinent private medical records.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  Therefore, a remand is in order to 
obtain these records.  In 

addition, on remand, the May 1999 VA examiner should be given 
an opportunity to review any records obtained, along with all 
the other evidence of record, for additional comments.   

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran in 
writing and ask him to identify any 
additional VA and non-VA medical 
treatment of his left eye disorder.  In 
addition, the RO should request the 
veteran to complete a release of medical 
information, including complete address 
information, for the Coeur d'Alene Eye 
Clinic.  After obtaining the release, the 
RO should attempt to obtain the veteran's 
records from that facility and any others 
identified.  

2.  After receiving a response, if any, 
the RO should return the claims folder to 
the VA physician who performed the May 
1999 VA ophthalmology examination.  The 
examiner is asked to review his May 1999 
examination report, as well as the report 
of the February 1998 VA ophthalmology 
examination, pertinent service medical 
records and VA outpatient medical 
records, and any records received from 
Coeur d'Alene Eye Clinic.  The examiner 
should determine whether he would alter 
the opinion from the May 1999 examination 
based on a current review of the evidence 
and provide a complete rationale for his 
determination. 

If the physician who performed the May 
1999 VA ophthalmology examination is not 
available, the RO should forward the 
claims folder to another VA 

ophthalmologist, or a private 
ophthalmologist on a fee-basis if 
necessary, for review of the record and 
additional comments as requested above.  

Examination of the veteran is not 
instructed but may be scheduled if deemed 
necessary by the reviewing physician.   

3.  After completing any necessary 
development in addition to that specified 
above, the RO should then readjudicate 
the veteran's claim for service 
connection for branch vein occlusion of 
the left eye with vision loss.  If the 
disposition remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.     
 
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Trudy S. Tierney
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 



